Citation Nr: 0526776	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
knee disability.

2.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to radiation exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1957 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Little Rock, 
Arkansas, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for peripheral vascular 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was previously denied in a January 1993 rating 
decision; the veteran did not submit a notice of disagreement 
with this decision within one year of notice thereof.

2.  Evidence received since January 1993 includes information 
that has not been previously considered, and which purports 
to relate to an unestablished fact necessary to substantiate 
the claim.  

3.  There is clear and unmistakable evidence to show that the 
veteran's left knee disability preexisted active service. 

4.  There is not clear and unmistakable evidence to show that 
the veteran's preexisting left knee disability was not 
aggravated by active service.

5.  Post service medical records establish that the veteran 
continues to have a left knee disability. 


CONCLUSIONS OF LAW

1.  The January 1993 rating decision which denied entitlement 
to service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2004). 

2.  Evidence received since the January 1993 rating decision 
that denied entitlement to service connection for a left knee 
disability is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2004). 

3.  The veteran's preexisting left knee disability was 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1131, 
1153 (West 2002); VAOPGCPREC 3-03. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  Given the favorable 
nature of this decision, the Board finds that any failure in 
the duties to notify and assist the veteran was harmless, and 
additional discussion of these matters is not required.  

Entitlement to service connection for a left knee disability 
was initially denied in a January 1993 rating decision.  This 
decision noted that the veteran underwent a medial 
meniscectomy during service to correct a preexisting 
disability.  It found that the veteran had injured his left 
knee prior to entry into active service, and further found 
that there was no evidence of additional injury or 
aggravation of the left knee during active service.  The 
veteran was notified of this decision and provided with his 
appellate rights in a February 1993 letter.  He did not 
submit a notice of disagreement with this decision within one 
year of receipt of the letter.  Therefore, the February 1993 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board notes that the issue of service connection for a 
left knee disability has been addressed by the RO on a de 
novo basis.  However, a determination on whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether new and 
material evidence has been presented to reopen the claim of 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156a.  

The evidence considered by the January 1993 rating decision 
consisted of the veteran's service medical records, private 
medical records from 1986 to 1987, and the report of a VA 
examination conducted in November 1992.  Evidence received 
since the January 1993 rating decision consists of several 
statements from the veteran, duplicate copies of the private 
medical records, VA treatment records from 2002, and the 
transcript of a hearing before the undersigned Acting 
Veterans Law Judge in April 2004.  

The Board finds that the evidence received since the January 
1993 rating decision is new and material.  This rating 
decision found that the veteran's left knee disability 
preexisted service.  The decision was based in part of 
service medical records which state that the veteran had 
injured his left knee playing football prior to service.  
However, the evidence received since January 1993 includes 
statements from the veteran indicating that he did not play 
football prior to service, and had not sustained a knee 
injury.  The evidence also includes sworn testimony from both 
the veteran and J.C., his brother, stating that the veteran 
did not play football or injure his knee.  These statements 
and the testimony constitute new evidence in that they 
include information not previously considered by the decision 
makers.  It also constitutes material evidence, in that it 
relates to an unestablished fact necessary to establish the 
claim, the fact being that the veteran did not have a 
preexisting left knee disability upon entry into active 
service.  Therefore, the veteran's claim is reopened.  

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  However, given the 
favorable nature of this decision, the Board finds that it 
can proceed with a decision on a de novo basis without remand 
to the RO.  

The veteran contends that he developed a left knee disability 
after being struck by a spool of rope while aboard ship in 
service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

The service medical records show that the veteran's February 
1957 entrance examination found that the veteran's lower 
extremities were normal.  A left knee disability was not 
shown on either the examination, or the medical history 
obtained at this time.  A June 1957 examination was also 
negative for a left knee disability, and the veteran was 
found to be physically qualified for diving school.  

August 1957 records show that the veteran was seen for 
complaints of swelling and soreness of both knees, which had 
been improved with the use of hot towels.  The right knee 
remained sore.  A history of injury to the knee playing 
football was recorded, but the examiner did not note if the 
football injury was to the left knee or the right knee.  On 
examination, the knees were not swollen, and there was no 
patella click.  The examiner stated that he was unable to 
find anything wrong with the veteran's knees at that time.  
The veteran was to return to the clinic in one week's time.  
The examiner indicated that if the symptoms continued, there 
would be an orthopedic consultation to determine if there was 
internal derangement of the knee.  

The service medical records show that the veteran was not 
seen again until June 1958.  The narrative history stated 
that the veteran had a history of a suspected torn medial 
meniscus in 1955 with swelling.  He had been seen in 1957 for 
swelling of the right knee.  He had recently been seen by the 
medical officer aboard ship for complaints of swelling and 
locking of the left knee.  Following examination, the 
diagnosis was internal derangement of the left knee, medial 
meniscus.  Additional June 1958 records state that the 
veteran had been seen on consultation two or three times 
since 1955 with complaints of swollen or painful knees.  

July 1958 records indicate that the veteran stated he had 
injured his left knee playing football in 1955.  The knee had 
responded to treatment and become free of pain and swelling 
after three or four weeks of therapy.  Since then there had 
been occasional episodes of locking of the knee, and at least 
four episodes of swelling.  He was transferred for possible 
surgery.  

A July 1958 clinical cover sheet includes a diagnosis of 
internal derangement of the left knee, tear of the medical 
meniscus.  The initial injury had been sustained in 1955 
while playing football.  The sheet further stated that the 
injury had been aggravated by duty.  

Hospital records from July 1958 to August 1958 show that the 
veteran had a history of a stiff left knee with intermittent 
trouble since 1955.  These records added that the veteran 
stated he had injured his left knee playing football.  The 
veteran's symptoms had grown worse over the past month.  The 
veteran underwent left knee surgery in July 1958.  He was 
discharged to duty in August 1958.  The diagnosis was 
internal derangement of the left knee, medial meniscus.  

The veteran was seen for complaints of a sore left knee in 
October 1958 and February 1960.  

The April 1960 discharge examination found that the lower 
extremities were normal.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b) (as amended).  The provisions of 
38 C.F.R. § 3.304(b) were recently amended to conform to the 
VAOPGCPREC 3-03 and 38 U.S.C.A. § 1111.  

The service medical records clearly show that the veteran's 
entrance examination was negative for a left knee disability.  
A June 1957 physical examination was also negative for any 
pertinent findings.  Therefore, the veteran is entitled to 
the presumption of soundness upon entry into service. 

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111 of the statute, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03.  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03.  The determination of whether there 
is clear and unmistakable evidence that a left knee 
disability existed prior to service and was not aggravated 
therein should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this instance, the Board finds that there is clear and 
unmistakable evidence that the veteran's left knee disability 
existed prior to active service.  The records pertaining to 
the treatment of his left knee during service repeatedly 
state that there was an injury to this knee prior to service 
in 1955.  This history was recorded by several different 
examiners at several different locations.  Furthermore, the 
subsequent histories are more detailed than the initial 
history recorded in August 1957, which indicates that the 
subsequent examiners were not merely repeating an initial 
history that may have been mistaken.  It appears that this 
history could have only been obtained from one source, and 
that source is the veteran.  There is no contemporaneous 
record of any additional injury to the left knee during 
service.  Therefore, it is apparent that the left knee 
disability existed prior to service.  

Although the Board has determined that there is clear and 
unmistakable evidence that the veteran's left knee disability 
existed prior to service, the Board must also show by clear 
and unmistakable evidence that the veteran's left knee 
disability was not aggravated during service before the 
veteran's claim can be denied.  In this case, the Board is 
unable to find such clear and unmistakable evidence.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  

The veteran's entrance examination was negative for any 
findings pertinent to the left knee.  Knee pain was first 
noted six months later in August 1957, and it was the right 
knee that had the most severe symptoms at that time.  The 
August 1957 examiner was unable to find anything wrong with 
the left knee.  It was not until June 1958 that the veteran 
was seen for complaints that were specifically for the left 
knee.  July 1958 records note that the veteran's symptoms had 
become worse over the past month, and additional July 1958 
records state that the disability had been aggravated by 
service.  There is no specific finding in either the service 
medical records or the post service records that the 
veteran's symptoms were due to the natural progression of his 
disability.  Therefore, the Board concludes that there is no 
clear and unmistakable evidence that the veteran's 
preexisting left knee disability was not aggravated by 
service.  

The post service medical records include private medical 
records from the 1980s that show complaints of left knee 
pain, and a November 1992 VA examination with a diagnosis of 
status post left knee surgery with traumatic arthritis.  July 
2002 VA treatment records note that the veteran has undergone 
amputation of the left leg due to an unrelated disability, 
but this amputation was below the knee.  Therefore, as the 
evidence shows that the veteran's left knee disability was 
aggravated by active service, and that he continues to have a 
chronic left knee disability, entitlement to service 
connection for a left knee disability is established.  


ORDER

Entitlement to service connection for a left knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The record indicates that entitlement to service connection 
for peripheral vascular disease was denied in a June 2003 
rating decision, and the veteran received notice of this 
decision the same month. 

In a March 2004 statement, the veteran's representative 
included the issue of entitlement to service connection for 
peripheral vascular disease as among those on appeal. At the 
April 2004 hearing, the veteran presented testimony regarding 
his peripheral vascular disease, and his belief that this 
disability was the result of exposure to radiation during 
service.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  The Board finds that both the March 2004 statement 
and the written transcript of the April 2004 hearing 
constitute a notice of disagreement with the June 2003 denial 
of service connection for peripheral vascular disease.  

The record indicates that the veteran has not yet been 
provided a statement of the case for the issue of service 
connection for peripheral vascular disease.  In addition, he 
has not been notified of the necessity of submitting a 
substantive appeal for this issue.  This issue must be 
remanded to the RO for the issuance of a statement of the 
case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Therefore, this matter is remanded to the RO for the 
following action:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2004), including issuance of a 
statement of the case, in response to 
the April 2004 notice of disagreement 
initiating an appeal on the issue of 
service connection for peripheral 
vascular disease, including as secondary 
to radiation exposure.  The veteran and 
his representative should be notified of 
the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to these issues.

Thereafter, if the veteran files a timely substantive appeal, 
this issue should be returned to the Board if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


